              Case 2:20-cv-01065-MJP Document 23 Filed 12/23/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          CAPSTONE TRAINING LLC,                           CASE NO. C20-1065 MJP

11                                 Plaintiff,                ORDER DENYING MOTION TO
                                                             PERMIT DISCOVERY ON THE
12                  v.                                       ISSUE OF REMAND

13          AMERICAN FAMILY INSURANCE
            CO. et al,
14
                                   Defendants.
15

16

17          This matter comes before the Court upon Plaintiff Capstone Training, LLC’s Motion to

18   Permit Discovery on the Issue of Remand. (Dkt. No. 17.) Having read the Motion, the Response

19   (Dkt. No. 18), the Reply (Dkt. No. 20), and the related record, the Court DENIES the Motion.

20          On August 28, 2020, Plaintiff filed a motion to remand, arguing that Defendant removed

21   this matter one day too late. (Dkt. No. 5 at 3.) Finding that there was insufficient evidence to

22   evaluate the timeline of service and removal, the Court ordered Defendant American Family

23   Insurance Company to submit evidence supporting its argument that removal to this Court was

24   timely. (Dkt. No. 12.) Defendant submitted a declaration from Steve Kirvan, an Associate


     ORDER DENYING MOTION TO PERMIT DISCOVERY ON THE ISSUE OF REMAND - 1
               Case 2:20-cv-01065-MJP Document 23 Filed 12/23/20 Page 2 of 2




 1   Paralegal in the Legal Department of Defendant’s registered agent, Corporation Service

 2   Company (“CSC”), who stated:

 3           On June 11, 2020, CSC’s Washington office received, via certified mail, tracking number
             7019 0700 0002 0789 5669, from the Office of the Insurance Commissioner, a Summons,
 4           Complaint, and Plaintiff’s First Interrogatories and Requests for Production to Defendant
             American Family in the matter of Capstone Training, LLC v. American Family Insurance
 5           Company et al., Case No. 20-2-09341-6 SEA in the Superior Court of [t]he State of
             Washington for the County of King (“the Capstone complaint”).
 6
     (Dkt. No. 14, Ex. E, ¶ 8.) On November 13, 2020, relying on Mr. Kirvan’s declaration along
 7
     with other evidence submitted by Defendant, the Court denied Plaintiff’s motion to remand.
 8
     (Dkt. No. 15.) Plaintiff now seeks to depose Mr. Kirvan, who is not a party to this lawsuit,
 9
     because “Plaintiff suspects that Mr. Kirvan’s declaration was not based on his personal knowledge.”
10
     (Dkt. No. 17 at 3.)
11
             Aside from Plaintiff’s unsupported suspicions, there is no support for its Motion.
12
     Further, any information gleaned from deposing Mr. Kirvan would have no relevance to this
13
     matter because the Court has already denied Plaintiff’s motion to remand and the time to file a
14
     motion for reconsideration passed on November 27, 2020, 14 days after the Court’s Order
15
     denying the Motion to Remand was entered on November 13, 2020. LCR 7(h)(1)-(2). Plaintiff’s
16
     Motion is therefore DENIED.
17

18
             The clerk is ordered to provide copies of this order to all counsel.
19
             Dated December 23, 2020.
20

21

22
                                                           A
                                                           Marsha J. Pechman
                                                           United States Senior District Judge
23

24


     ORDER DENYING MOTION TO PERMIT DISCOVERY ON THE ISSUE OF REMAND - 2
